IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-51248
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RODOLFO V. ELORREAGA,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-00-CR-143-1-EP
                       --------------------
                         October 29, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rodolfo V. Elorreaga appeals his guilty-plea conviction for

being a felon in possession of a firearm.     Elorreaga argues that

18 U.S.C. § 922(g)(1) is unconstitutional.    Elorreaga concedes

that his arguments are foreclosed by this court’s precedent, but

he seeks to preserve the issue for Supreme Court review.

     “This court has repeatedly emphasized that the

constitutionality of § 922(g)(1) is not open to question.”      See

United States v. De Leon, 170 F.3d 494, 499 (5th Cir.), cert.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-51248
                               -2-

denied, 528 U.S. 863 (1999).   The judgment of the district court

is AFFIRMED.